 UNITED STATES DISTRICT COURT                                                                C/M
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
ALLENE SCOTT,                                                     :
                                                                  :
                                     Plaintiff,                   : MEMORANDUM DECISION
                                                                  : AND ORDER
                       - against -                                :
                                                                  : 19-cv-5447 (BMC) (JO)
BAYVIEW LOAN SERVICING, LLC;                                      :
INTERBAY FUNDING, LLC; GOLDSTEIN                                  :
GROUP HOLDING, INC.; and ZENITH T.                                :
TAYLOR, REFEREE,                                                  :
                                                                  :
                                      Defendants.
 --------------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff Allene Scott brings this pro se action for a claim possibly sounding in fraud as

well as for claims possibly alleging violations of New York State trust and mortgage laws.

Plaintiff paid the filing fee to commence this action. The complaint is hereby dismissed for lack

of subject matter jurisdiction, but plaintiff is granted 20 days’ leave to amend the complaint.

                                               BACKGROUND

        Plaintiff files the instant complaint alleging that defendants Interbay Funding, LLC and

Bayview Loan Servicing, LLC were “operating under misrepresentation and fraud by

transferring Plaintiff’s Mortgage/Note into a trust . . . and had it Register[ed] at the Security

Exchange Commission . . . [and] failed to have an assignment of mortgage of the trust to be

recorded at the New York City Register . . . .” The apparent gist of the claims against Interbay

and Bayview is that “the Plaintiff was never notified of these transactions by” the defendants.
        Furthermore, plaintiff alleges that defendant Goldstein Group Holding, Inc. “is operating

in bad faith capacity by a corporate assignment of mortgage” and defendant Zenith T. Taylor

violated the trust by “condon[ing] the misrepresentation and fraud by the other Defendants.”

        In alleging this Court’s jurisdiction to hear her case, plaintiff does not identify any

substantive federal laws, rules, or provisions related to the defendants’ conduct. Rather, plaintiff

includes a section with the heading “JURISDICTIONAL AUTHORITY,” which says that:

        [P]ursuant to 28 U.S.C. § 1332 (a)(b) The district courts shall have original
        jurisdiction of all civil actions where the matter in controversy exceeds the sum or
        value of $75,000, exclusive of interest and costs; 28 U.S.C. 1391, and 28 U.S.C.
        1376. The district courts of the United States have original jurisdiction over all
        civil actions arising under the Constitution, laws, and treaties of the United States.
        See 28 U.S.C. § 1331. A case may be removed to federal court if it could have
        been brought in federal court originally. See 28 U.S.C. § 1441(a).

        Plaintiff demands $1,000,000 in actual damages, treble damages, and punitive damages,

as well as injunctive relief, and a writ of replevin.


                                           DISCUSSION

        “Federal courts are courts of limited jurisdiction and may not decide cases over which

they lack subject matter jurisdiction.” Lyndonville Sav. Bank & Trust Co. v. Lussier, 211 F.3d

697, 700-01 (2d Cir. 2000). Therefore, the Court must dismiss an action if it “determines at any

time that it lacks subject-matter jurisdiction.” Fed. R. Civ. P. 12(h)(3). Federal subject matter

jurisdiction is available only when a “federal question” is presented, 28 U.S.C. § 1331, or when

the plaintiffs and the defendants have complete diversity of citizenship and the amount in

controversy exceeds $75,000, 28 U.S.C. § 1332. “Federal question jurisdiction may be properly

invoked only if the plaintiff’s complaint necessarily draws into question the interpretation or

application of federal law.” New York v. White, 528 F.2d 336, 338 (2d Cir. 1975). As the party

invoking federal jurisdiction, plaintiff “bears the burden of establishing that jurisdiction exists.”


                                                   2
See Conyers v. Rossides, 558 F.3d 137, 143 (2d Cir. 2009) (internal citation and quotation marks

omitted). “[F]ailure of subject matter jurisdiction is not waivable and may be raised at any time

by a party or by the court sua sponte. If subject matter jurisdiction is lacking, the action must be

dismissed.” Lyndonville Sav. Bank & Trust Co., 211 F.3d at 700-01.

       In this case, plaintiff’s complaint does not “necessarily draw[] into question” any federal

law. The closest it comes to implicating anything of federal character is by mentioning the

Securities and Exchange Commission, but it does so apparently only to provide color to the

allegation that the defendants took actions, without plaintiff’s knowledge or approval, related to

a trust to which she may have some right.

       Furthermore, there is no diversity among parties pursuant to § 1332, as plaintiff fails both

to allege that the parties are of diverse citizenship or set forth a “reasonable probability” that her

claim is in excess of $75,000. See 28 U.S.C. § 1332(a); Colavito v. New York Organ Donor

Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006) (internal quotation marks omitted). As for

citizenship, plaintiff appears to be a citizen of New York State given that she writes that her

address is in Jamaica, Queens, New York. Therefore, in order to sue in this Court under § 1332,

plaintiff must allege facts showing that all of the defendants are citizens of states other than New

York State. However, it appears that at least two defendants – Goldstein Group Holding, Inc.

and Zenith T. Taylor – are likely of New York citizenship, given their addresses. Thus, plaintiff

has not shown that this Court has subject matter jurisdiction over her case under § 1332.

       Plaintiff’s paragraph of “jurisdictional authority” merely cites the predicate statutes that

permit this Court to hear claims based upon federal law or claims among parties of diverse

citizenship. Plaintiff must still either identify at least one substantive federal law upon which she




                                                   3
bases at least one of her claims or show that her citizenship is different from the citizenship of all

defendants.

                                          CONCLUSION

         Accordingly, the complaint is dismissed for lack of subject matter jurisdiction. Fed. R.

Civ. P. 12(h)(3).

       However, in light of plaintiff’s pro se status, the Court grants her leave to file an

amended complaint within 20 days from the date of this Order. Plaintiff’s amended complaint

must include facts to show that the Court has subject matter jurisdiction over her claim. She can

do so by either showing that the “complaint necessarily draws into question the interpretation or

application of federal law” or by showing that the plaintiff’s state citizenship is completely

diverse from each defendant’s citizenship.

       Should plaintiff elect to file an amended complaint, it must be captioned “AMENDED

COMPLAINT” and bear the docket number 19-cv-5447. All proceedings shall be stayed for 20

days or until further Order from the Court. If plaintiff fails to file an amended complaint within

the time allowed or show good cause why she cannot comply, judgment dismissing this action

shall be entered for the reasons set forth above.

       Although plaintiff paid the filing fee to commence this action, the Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith and

therefore in forma pauperis status is denied for purpose of an appeal. Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                              Digitally signed by
                                              Brian     M. Cogan
                                              ______________________________________
                                                              U.S.D.J.
Dated: Brooklyn, New York
       September 29, 2019



                                                    4
